Citation Nr: 1431556	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  07-24 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hip disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for psychiatric disability including post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for gastroparesis.

5.  Entitlement to service connection for sphincter nerve damage.

6.  Entitlement to service connection for rectocele.

7.  Entitlement to service connection for bowel incontinence.

8.  Entitlement to service connection for right wrist and arm disability.

9.  Entitlement to disability ratings for allergic rhinitis higher than 0 percent before December 5, 2013, and 10 percent from December 5, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to September 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Waco, Texas (RO) of the United States Department of Veterans Affairs (VA).  In a September 2006 rating decision, the RO denied service connection for right wrist and arm disability.  In a September 2009 rating decision, the denied service connection for a right hip disability, hypertension, and PTSD.  In an April 2012 rating decision, the RO denied service connection for gastroparesis, sphincter nerve damage, rectocele, and bowel incontinence.  In a January 2013 rating decision, the RO continued a 0 percent disability rating for allergic rhinitis.  In a January 2014 rating decision the RO increased, effective December 5, 2013, the rating for allergic rhinitis from 0 percent to 10 percent.

In April 2014, the Veteran had a Travel Board hearing, before the undersigned Veterans Law Judge (VLJ) on the issues addressed in this decision.  A transcript of that hearing is of record.

The Veteran has a different representative for other issues that she has appealed, which include an increased disability rating for bladder hyperactivity and a total disability rating based on individual unemployability (TDIU).  The Board is addressing those issues in a separate decision.  

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and her electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The issues of service connection for right hip disability, hypertension, psychiatric disability including PTSD, and right wrist and arm disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes caused her gastroparesis.

2.  Either complications of pregnancy and childbirth during service or service-connected hysterectomy in 2009 proximately caused the Veteran's sphincter nerve damage.

3.  Either complications of pregnancy and childbirth during service or service-connected hysterectomy in 2009 proximately caused the Veteran's rectocele.

4.  Either complications of pregnancy and childbirth during service or service-connected hysterectomy in 2009 proximately caused the Veteran's bowel incontinence.

5.  Before December 5, 2013, the Veteran's allergic rhinitis did not produce greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

6.  The Veteran's allergic rhinitis has not been manifested by polyps.


CONCLUSIONS OF LAW

1.  The Veteran's gastroparesis is proximately due to or the result of her service-connected diabetes.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The Veteran's sphincter nerve damage is proximately due to or the result of hysterectomy in 2009 or is residual to complications of pregnancy and childbirth during service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310.

3.  The Veteran's rectocele is proximately due to or the result of hysterectomy in 2009 or is residual to complications of pregnancy and childbirth during service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310.

4.  The Veteran's bowel incontinence is proximately due to or the result of hysterectomy in 2009 or is residual to complications of pregnancy and childbirth during service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310.

5.  Before December 5, 2013, the Veteran's allergic rhinitis did not meet the criteria for a disability rating higher than 0 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2013).

6.  The Veteran's allergic rhinitis has not met the criteria for a disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6522.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Also, in Bryant v. Shinseki, 23 Vet. App. 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in letters issued in March 2004, January 2006, August 2007, October 2008, January 2009, July 2009, December 2009, and May 2010.  In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection and increased ratings.  The letters also informed the Veteran how VA assigns effective dates.  The letters also stated who was to provide the evidence.

In the April 2014 Travel Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearing constitutes harmless error.

The Veteran's paper and electronic files contain her service medical records, post-service medical records, statements from the Veteran and family members, reports of VA medical examinations, a transcript of the 2014 Travel Board hearing, and records from the United States Social Security Administration (SSA).  The Veteran has had VA and private examinations that adequately addressed the claims that the Board is adjudicating in this decision.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claims on their merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Gastroparesis

The Veteran essentially contends that she has gastroparesis secondary to a service-connected disability.  During service, the Veteran was found to have uterine fibroid tumors.  VA established service connection for those fibroids.  Because of the fibroids, the Veteran underwent hysterectomy in 2009.  VA established service connection for the hysterectomy.  In an April 2010 claim, the Veteran asserted that her gastroparesis is secondary to her service-connected hysterectomy.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected.  38 C.F.R. § 3.310(b).  

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

After service, the Veteran has had medical treatment at Army, VA, and private facilities.  VA has established service connection for the Veteran's type II diabetes mellitus.  In a July 2010 letter, a clinician at an Army medical center wrote that the Veteran had gastroparesis caused by diabetes.  In a November 2010 VA medical examination, the examining physician expressed the opinion that it is less likely than not that the Veteran's gastroparesis is related to residuals of her hysterectomy.  In a March 2014 letter, a private physician wrote that the Veteran has diabetic gastroparesis.

Competent clinicians have stated that the Veteran's diabetes caused her gastroparesis.  There is no evidence against a causal connection between the Veteran's diabetes and her gastroparesis.  The record therefore supports service connection for the Veteran's gastroparesis.

Sphincter Nerve Damage, Rectocele, and Bowel Incontinence

The Veteran is seeking service connection for damage to the nerve that goes to her left sphincter muscle, for rectocele, and for bowel incontinence.  She contends that each disorder is secondary to the service-connected hysterectomy she underwent in July 2009.

The Veteran gave birth to children in 1982 and 1990.  She has indicated that each was by vaginal delivery, and that an episiotomy was performed with the 1990 birth.  She has reported that urinary incontinence began in 2003 and fecal incontinence began in 2009.  In 2009 and 2010 she had gastroenterology and gynecology consultations and treatment.  Colonoscopy, endoanal ultrasound, and defecography were performed.  Physicians found that she has a small rectocele and left-sided pudendal nerve damage.  In March 2010, private gynecologist J. B., M.D., noted the Veteran's belief that the nerve damage might be a result of the hysterectomy.  Dr. B. stated:

[H]owever, it difficult to near impossible to injure this nerve during this type of surgery.  Her nerve damage likely occurred several years ago with the birth of her children.

In November 2010, July 2011, and October 2011, the Veteran had VA examinations which addressed the likely etiology of conditions of the rectum and anus.  The report of the October 2011 examination was amended in November 2011.  In November 2010, the examiner expressed the opinion that it is as likely as not that the sphincter muscle nerve damage, rectocele, and bowel incontinence are related to the hysterectomy.  The examiner explained that injury of the bowel was possible with the hysterectomy procedure.

In July 2011, the examiner opined that it is less likely than not that the Veteran's fecal incontinence, rectocele, and possible nerve damage were caused by the hysterectomy.  The examiner explained that the pudendal nerve generally was located fairly far from the areas affected by an abdominal hysterectomy.  The examiner stated that the rectocele and nerve issues are more consistent with birthing issues.  He noted, however, that the Veteran's deliveries were many years before the onset of her fecal incontinence.  In the amended report of the October 2011 examination, the examiner provided the opinion that it is less likely than not that the Veteran's diabetes caused her sphincter nerve damage, rectocele, and bowel incontinence.

In the April 2014 Travel Board hearing, the Veteran noted that when she underwent hysterectomy in 2009 she signed a release that indicated that nerve damage and rectocele were risks of hysterectomy.

The opinions of competent clinicians are mixed as to the likelihood that the Veteran's hysterectomy caused the sphincter nerve damage, rectocele, and bowel incontinence that became symptomatic in 2009.  Some clinicians who found it unlikely that those disorders are connected to the hysterectomy found it likely that the disorders are connection to childbirth.  The second of the Veteran's two childbirths occurred in 1990, while she was in active service.  Pregnancy and childbirth are not disabilities for VA rating purposes; but chronic residuals of medical or surgical complications of pregnancy may be disabilities for rating purposes.  See 38 C.F.R. § 4.116, Note 2 (2013).  Considering the partial support for connection to the hysterectomy, and the partial support for connection to childbirths, one of which occurred during service, the Board finds that the record at least equivocally supports service connection for the Veteran's sphincter nerve damage, rectocele, and bowel incontinence.

Allergic Rhinitis

In a November 2004 rating decision, the RO granted service connection for perennial allergic rhinitis, and assigned a disability rating of 0 percent.  In April 2012, the Veteran submitted a claim for an increased rating for allergic rhinitis.  In a January 2013 rating decision, the RO continued the 0 percent rating.  In a January 2014 rating decision, the RO increased the rating to 10 percent, effective December 5, 2013.  The Veteran continued her appeal, in effect seeking ratings higher than 0 percent before December 5, 2013, and 10 percent from December 5, 2013.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating schedule provides for rating allergic rhinitis at 30 percent if there are polyps.  A 10 percent rating is assigned if there are no polyps, but there is greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Records of medical treatment in recent years reflect that the Veteran's allergic rhinitis is treated with medication.  Those records do not indicate that she has had nasal polyps, greater than 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side.

The Veteran had a VA examination in October 2012 to address her rhinitis.  The examiner noted that the Veteran had perennial allergic rhinitis.  The examiner found that there were no nasal polyps.  The examiner reported that there was not greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

The Veteran had a VA medical examination on December 5, 2013, to address her rhinitis.  The examiner found that the Veteran's rhinitis produced complete obstruction on one side.  There were no nasal polyps, and there was not greater than 50 percent obstruction on both sides.  The examiner found that the Veteran's allergic rhinitis did not affect her capacity for employment.

In the April 2014 Board hearing, the Veteran stated that her left nostril has been stopped up since 2003 or 2004.  She contended that therefore the 10 percent rating that was granted effective in December 2013 should be assigned from an earlier date.  She stated that she did not have nasal polyps.

The Veteran is competent to recall a perception of complete obstruction of one side of her nose.  However, the Board considers the examination findings more competent and thus more persuasive regarding the extent to which each side of the nasal passage is obstructed.  As the greater persuasive weight of the evidence does not indicate complete obstruction on one side earlier than December 5, 2013, a 10 percent rating is not warranted before that date.  As there is no evidence of nasal polyps, a rating higher than 10 percent is not warranted.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's allergic rhinitis does not require frequent hospitalizations and does not markedly interfere with her capacity for employment.  The rating schedule provides for higher ratings for impairment more severe than is present in this case.  Thus, it is not necessary to refer rating of her allergic rhinitis for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Unemployability is already an issue on appeal in this case.  The Board is addressing that issue in a separate decision.


ORDER

Entitlement to service connection for gastroparesis is granted.

Entitlement to service connection for sphincter nerve damage is granted.

Entitlement to service connection for rectocele is granted.

Entitlement to service connection for bowel incontinence is granted.

Before December 5, 2013, entitlement to a disability rating higher than 0 percent for allergic rhinitis is denied.

Entitlement to a disability rating higher than 10 percent for allergic rhinitis is denied.


REMAND

The Board is remanding, for additional evidentiary development, the claims for service connection for right hip disability, hypertension, psychiatric disability including PTSD, and right wrist and arm disability.

The Veteran reported that she has experienced right hip pain since 2006.  Medical records from 2006 forward reflect her reports of right hip pain, and a diagnosis of right trochanteric bursitis.  VA has established service connection for the Veteran's back disability, described as degenerative joint disease of the thoracolumbar spine.  The Veteran contends that her right hip disability may have developed as a result of her service-connected back disability.   Medical records indicate that clinicians have considered the possibility that the hip disorder is related to the back disorder.  The record does not contain, however, clear medical opinion as to the likelihood that the right hip disorder was caused by or has been aggravated by the low back disorder.  The Board will remand the issue for a VA medical examination with file review and opinion addressing those questions.

The Veteran reports that her service-connected diabetes was diagnosed in 2003 or 2004.  She states that in 2005 she began on medication to protect her kidneys, but that nonetheless she was diagnosed with hypertension in 2006.  She essentially contends that her hypertension is secondary to her diabetes.  The record does not contain any medical finding or opinion as to the likelihood that the Veteran's diabetes caused or has aggravated her hypertension.  The Board will remand that issue for a VA medical examination with file review and opinion addressing those questions.

The Veteran contends that she has PTSD as a result of traumatic experiences during her service in Iraq.  On a VA mental disorders examination in November 2008, the examiner concluded that the Veteran did not have PTSD.  The Veteran reports that she was diagnosed with PTSD in a study that was confidential.  In addition, the Veteran receives VA mental health treatment for insomnia and for psychological symptoms related to chronic pain.  Service connection is established for disabilities of the Veteran's service-connected spine and of multiple joints.  Medical records reflect that these disabilities are manifested by pain.  The Board will remand the claim for service connection for psychiatric disability including PTSD for a new VA psychiatric examination, with file review, to clarify diagnosis of current disorders and provide findings and opinions as to the likely etiology of those disorders.

The Veteran appealed the RO's denial of service connection for disabilities of the right elbow, wrist, and arm.  In a March 2008 rating decision, the RO granted service connection for lateral epicondylitis of the right elbow.  The Veteran continued her appeal for service connection for disability of the right wrist and arm.  She essentially contends that she has disability of that wrist and arm that is separate from the elbow disability.  On the question of whether the Veteran has right wrist and arm disorders separate from her right elbow disorder, the assembled medical evidence, including the report of a February 2008 VA examination, raises the possibility of separate disorders.  The evidence is not sufficient to determine the claim, however.  The Board will remand the claim for a new examination to address that question.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to address the claims of service connection for: (a) right hip disability, to include as secondary to back disability, and (b) right wrist and arm disability, and (c) hypertension, to include as secondary to diabetes.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record and examine the Veteran.  Ask the examiner to explain the conclusions reached.

Ask the examiner to provide opinions as to whether it is at least as likely as not that the Veteran's right hip bursitis is proximately due to or the result of her low back disability, or has been aggravated by her low back disability.

Ask the examiner to state whether the Veteran has any diagnosable disorder of the right wrist and/or arm that is separate from lateral epicondylitis of the right elbow.  For each such wrist or arm disorder identified, ask the examiner to provide an opinion as to whether it is at least as likely as not that the disorder is related to disease or injury in service.

Ask the examiner to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension is proximately due to or the result of her diabetes, or has been aggravated by her diabetes.  

2.  Schedule the Veteran for a new VA mental disorders examination to address the claim of service connection for a psychiatric disorder including PTSD.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record and examine the Veteran.  Ask the examiner to provide diagnoses for each current mental disorder.  Ask the examiner to opine, regarding each current mental disorder, whether it is at least as likely as not that the disorder is causally related to experiences during the Veteran's service, or to the effects of service-connected disorders manifested by chronic pain and severe urinary incontinence.  Ask the examiner to explain the conclusions reached.

3.  Thereafter, review the expanded record and consider the remanded claims.  If any of those claims remains denied, issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


